                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

ONILEA PARROTT, et al.,                     )
                                            )
                      Plaintiffs,           )
                                            )
vs.                                         )       Case No. 19-00019-CV-W-ODS
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                      Defendant.            )

                     ORDER AND OPINION DENYING MISSOURI
                   EMPLOYERS MUTUAL’S MOTION TO INTEVENE

       Pending is a motion to intervene filed by Missouri Employers Mutual (“MEM”).
Doc. #68. For the following reasons, the motion is denied.


                                    I.   BACKGROUND
       In September 2017, Claude Parrott was involved in an automobile accident
involving a vehicle driven by United States Postal Service (“USPS”) employee Kristal
Lockhart. As a result of the injuries he sustained, Parrott died. In January 2019, Onilea
Parrott, Dwight Parrott, Marlin Parrott, and Monte Parrott filed this lawsuit pursuant to
the Federal Tort Claims Act (“FTCA”) seeking damages pursuant to Missouri’s wrongful
death statute.1 Doc. #1. Discovery closed in December 2019, and Defendant filed a
motion for partial summary judgment in January 2020. Docs. #23, 61.
       On February 12, 2020, MEM moved to intervene in this matter. Doc. #68. MEM
provided workers’ compensation insurance coverage to Monte and Tabatha LLC (“the
LLC”), which employed Claude Parrott. Id. at 1-2. It was during the scope and course
of his employment with LLC that Claude Parrott was involved in the automobile accident




1
 Monte and Tabatha Parrott LLC (“the LLC”) and Tabatha Parrott (“Tabatha”) were also
named Plaintiffs. Doc. #1. In July 2019, the Court dismissed their claims because they
did not allege plausible claims under the Missouri wrongful death statute and the LLC
did not administratively exhaust its claim under the FTCA. Doc. #29.
that led to his death. Id. at 2. MEM paid and continues to pay worker’s compensation
benefits to Onilea Parrott, Claude Parrott’s surviving dependent. Id. at 1-3.
       MEM contends it is entitled to intervene in this matter because it is a real party in
interest, it has an interest in the property at issue, and its interests are not adequately
protected by the parties. Id. at 3-5. MEM maintains it has the right to intervene, bring a
lawsuit under the FTCA, and recover damages from Defendant for the wrongful death of
Claude Parrott. Doc. #68-1, ¶¶ 6-8, 11-27. In the alternative, MEM seeks permissive
intervention because the matter involves the same question of law and fact. Id. at 5.
       Plaintiffs and Defendant oppose MEM’s motion. Plaintiffs argue MEM fails to
demonstrate an unconditional or conditional right to intervene. Doc. #71. Defendant
concedes MEM has a right to sue for wrongful death under Missouri law and it has
subrogation and lien rights. Doc. #72, at 2-3. However, Defendant maintains MEM’s
motion must be denied because the Court lacks subject matter jurisdiction. Id. at 3-10.
Defendant also argues Onilea Parrott adequately represents MEM’s interests. Id. at 10.


                                   II.     DISCUSSION
                           A.      Subject Matter Jurisdiction
       The Court must first address whether it has subject matter jurisdiction over
MEM’s claim. Hart v. United States, 630 F.3d 1085, 1089 (8th Cir. 2011) (stating “[i]t is
well established that a court has a special obligation to consider whether it has subject
matter jurisdiction in every case.”) (citation omitted). In a lawsuit brought against the
United States, this Court lacks subject matter jurisdiction if the United States has not
waived sovereign immunity. Id. at 1088. MEM has the burden of establishing waiver of
sovereign immunity and subject matter jurisdiction. V S Ltd. P’ship v. Dep’t of Hous. &
Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000) (citations omitted). MEM’s motion to
intervene does not address waiver of sovereign immunity or subject matter jurisdiction.
See Doc. #68. Likewise, its proposed complaint does not set forth allegations related to
waiver of sovereign immunity. See Doc. #68-1. The proposed complaint asserts the
Court has subject matter jurisdiction pursuant to the FTCA. Doc. #68-1, ¶ 10.
       “The FTCA provides both a waiver of sovereign immunity and a jurisdictional
grant of authority to the courts to hear certain tort claims against the government.” First



                                              2
Nat’l Bank in Brookings v. United States, 829 F.2d 697, 700 (8th Cir. 1987) (citations,
quotations, and footnotes omitted). Before commencing a lawsuit against the United
States under the FTCA, the claimant must first present the claim to the appropriate
federal agency, and the claim must have been denied. 28 U.S.C. § 2675(b). The claim
is deemed “presented when a Federal agency receives from a claimant…an executed
Standard Form 95 or other written notification of an incident, accompanied by a claim
for money damages in a sum certain….” 28 C.F.R. § 14.2(a). A tort claim against the
United States “shall be forever barred unless it is presented in writing to the appropriate
Federal agency within two years after such claim accrues…” 28 U.S.C. § 2401(b).
       This Court “does not have jurisdiction over an FTCA claim” unless a claim is “first
presented to the appropriate federal agency.” Allen v. United States, 590 F.3d 541, 544
(8th Cir. 2009) (citations and quotations omitted). This is because the Eighth Circuit has
determined “[p]resentment of an administrative claim is jurisdictional and must be
pleaded and proven by the FTCA claimant.” Bellecourt v. United States, 994 F.2d 427,
430 (8th Cir. 1993) (citations omitted); see also Lunsford v. United States, 570 F.2d
221, 224 (8th Cir. 1977) (citations omitted).
       MEM fails to demonstrate or even plead that it presented an administrative claim
to the USPS before attempting to intervene. Doc. #68; Doc. #68-1. In response to
MEM’s motion, Defendant presents the declaration of Kimberly Herbst, Supervisor, Tort
Claims Examiner/Adjudicator with the United States Postal Service National Tort
Center. Doc. #72-1. Therein, Herbst declares her “search of all Postal Service tort
claim coordinator database records of administrative tort claims” revealed no
administrative claims had been filed by MEM. Id. at 2. Because MEM failed to plead
and prove it timely presented an administrative claim to the USPS, the Court does not
have jurisdiction over MEM’s claim. Allen, 590 F.3d at 544. Thus, the Court denies
MEM’s motion to intervene.
       Even if the Court were to look beyond MEM’s failure to file an administrative
claim, MEM’s motion to intervene still fails. The FTCA regulations permit an insurer and
its insured to individually or jointly file a claim with the USPS. 28 C.F.R. § 14.3(d).
MEM could have jointly filed a claim with its insured, the LLC. But that did not happen.
It is undisputed that the LLC did not file an administrative claim with the USPS. Doc.



                                                3
#29, at 5. For this additional reason, the Court lacks subject matter jurisdiction and
denies MEM’s motion to intervene.
         Finally, Defendant argues MEM cannot stand in the shoes of its insured’s
employee’s wrongful death beneficiaries to establish subject matter jurisdiction. Even if
MEM was permitted to do so,2 the administrative claims filed by Plaintiffs did not identify
MEM or MEM’s alleged claim for money damages. See Doc. #1-5. As a result, the
USPS did not know MEM claimed money damages resulting from the injuries to and
death of Claude Parrott. As a result, the USPS did not have “a fair opportunity to
meaningfully consider, ascertain, adjust, determine, compromise, deny, or settle FTCA
claims” prior to MEM seeking to intervene. Mader v. United States, 654 F.3d 794, 800-
01 (8th Cir. 2011). For this final reason, MEM’s motion to intervene is denied.


                                 B.      Motion to Intervene
                                 (1)    Intervention of Right
         Even if the Court were to assume it has subject matter jurisdiction, it would still
deny MEM’s motion to intervene. The Federal Rules of Civil Procedure provide a right
to intervene to any party who “claims an interest relating to the property…the subject of
the action, and is so situated that disposing of the action may as a practical matter
impair or impede the movant’s ability to protect its interest, unless existing parties
adequately represent that interest.” Fed. R. Civ. P. 24(a)(2); N. Dakota ex rel.
Stenehjem v. United States, 787 F.3d 918, 921 (8th Cir. 2015) (citation omitted).
Minimally, MEM cannot establish the existing parties (and Plaintiffs in particular) do not
adequately represent its interest.
         MEM contends its interests will not be protected by the existing parties because
(1) Plaintiffs “fail[ed] to appropriately plead the correct measure of damages of MEM,”
and (2) Defendant moved to limit damages. Doc. #68, at 5. First, it is unclear how
Plaintiffs failed to appropriately plead the correct measure of damages. In the
Complaint, they seek recovery of, among other things, “money damages, for injury or
loss of property, or personal injury or death caused by the negligent or wrongful act…of



2
    The Eighth Circuit has not addressed whether MEM would be permitted to do so.


                                               4
any employee” of Defendant; “actual damages”; “aggravated circumstance damages”;
“damages [for] bodily injury”; damages for “reasonable value of society, consortium,
service, affection, income, comfort, support, love and companionship”; “funeral and
other related expenses”; “past and future losses of support”; “all other allowed damages
under” Missouri’s wrongful death statute; damages for pain suffered by the decedent;
prejudgment and post-judgment interest; and “statutory court costs.” Doc. #1, ¶ 3, 19-
26. MEM’s alleged damages, per its proposed complaint, appear to mirror Plaintiffs’
requested damages. Doc. #68-1, at 8-9.
       Second, MEM does not explain how its interests are not protected by Plaintiffs,
particularly when Plaintiffs file their opposition to Defendant’s motion to limit damages.
As stated in their opposition to MEM’s motion to intervene, “[w]hat is good for Plaintiffs,
is good for MEM.” Doc. #71, at 3. Defendant also points out “MEM’s interests are
aligned with Plaintiff Onilea Parrott. Both MEM and Ms. Parrott are motivated to obtain
the largest amount of damages available under the law for the wrongful death claim….”
Doc. #72, at 10. There is no indication that “Ms. Parrott fails to adequately represent
MEM’s interests….” Id.
       Because MEM fails to establish the requirements of Rule 24(a)(2) of the Federal
Rules of Civil Procedure, the Court, if it were to assume it has subject matter
jurisdiction, would deny MEM’s motion for intervention of right.


                                (2)    Permissive Joinder
       Finally, even if the Court were to assume it has subject matter jurisdiction, it
would deny MEM’s alternative request for permissive joinder. The Federal Rules of
Civil Procedure allow a court discretion to permit intervention to anyone who “has a
claim or defense that shares with the main action a common question of law or fact.”
Fed. R. Civ. P. 24(b)(1)(B). As set forth above, MEM seeks recovery of the same
damages Plaintiffs seek, and those alleged damages arise from the same events. In
addition, Plaintiffs have been litigating this matter for more than a year, and it was not
until recently that MEM claimed Plaintiffs did not adequately represent its interests. But
MEM’s argument is belied by the fact that Plaintiffs’ interests being aligned with MEM’s
interests in recovering the same damages. Thus, MEM’s presence in this lawsuit would



                                             5
duplicate Plaintiffs’ efforts, which would result in greater fees and costs. For these
reasons, the Court declines to exercise its discretion and permit MEM to intervene.3


                                  III.   CONCLUSION
       For the foregoing reasons, the Court finds it lacks subject matter jurisdiction and
denies MEM’s motion to intervene.

IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
DATE: February 24, 2020                           ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




3
  Because MEM’s motion to intervene is denied on other grounds, it is unnecessary for
the Court to consider whether MEM’s motion was “timely” as required by Rule 24. Fed.
R. Civ. P. 24(a).


                                             6
